Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.        Claims 1-17 are drawn to the retrieval of data from a database related to the physical space and overlaying the data onto the physical space.  This will require searching in G06T7/521, G06T7/75, and G06T19/006.
II.	Claims 18-20 are drawn to the analysis and determination of points in the physical space detected using computer vision along with points selected by the user for the purpose of camera calibration. This will require searching in G06T7/00, G06T7/80, and G06T2207/30204.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, invention I has utility of loading data from a database appropriate for overlaying in the physical environment, and invention II has separate utility such as generating a walkable path in the physical environment so that another virtual reality user can find their way to the first user.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
the prior art applicable to one invention would not likely be applicable to another invention; or
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
In a reply on 12/1/2021 to a telephone call that was made to Timothy May on 11/29/2021 to request an oral election to the above restriction requirement, Applicant elected group I without traverse.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, 11-13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gough et al. (US PGPUB 20200098179).
As per claim 1, Gough discloses a non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for customized presentation of digital information in a physical space (Gough, abstract), the operations comprising:
formulating information about one or more portions of a physical space (Gough, [0004], where a device may obtain a “map” of the physical environment using SLAM; this obtained map maps to a virtual space);
accessing, based on the formulated information, a predetermined first group of data sets of a virtual space associated with the physical space (Gough, Fig. 1 and [0007], where each device’s electronic storage stores virtual content which consists of one or more virtual objects; the virtual objects on the first device map to the first group of data sets);
generating a local data set associated with the first group of data sets of the virtual space (Gough, [0004], where one device acts as a “host” device, displaying an AR marker that the devices of other users can detect; this device places a virtual object in the environment (the “anchor object”); then the user of the host device places the device inside the virtual object; the device displays an AR marker, and correctly orients the AR marker with the orientation of the anchor object, regardless of how the user placed the device);
accessing a predetermined second group of data sets of the virtual space associated with the physical space (Gough, [0004], where the devices of other users use the marker so they can orient their own views of the physical environment using it; this enables networking between the devices for placing other virtual objects in the virtual environment correctly; the other virtual objects placed in the environment by other devices map to the second group of data sets; and [0007], where each device’s electronic storage stores virtual content which consists of one or more virtual objects; the virtual objects on the second device map to the second group of data sets);
transforming the second group of data sets based on the generated local data set (Gough, [0004], where the orientation of the displayed marker is used by other devices to orient their view of the physical environment and place (transform) other virtual objects); and
providing the transformed second group of data sets overlaid on the physical space (Gough, abstract and [0004]-[0005], where “shared augmented reality” implies the overlaying of virtual objects (data sets) in the physical space; these can be placed by all devices).

As per claim 2, claim 1 is incorporated and Gough discloses wherein the formulating the information about one or more portions of a physical space further comprises:  scanning the physical space, using a sensor device, to provide a scanning result (Gough, [0004], where SLAM uses the device camera to scan the environment and generate a virtual model of it);
extracting, from the scanning result, the information about the one or more portions of the physical space (Gough, [0004], a device constructs its own interpretation of a geometry of a physical environment (referred to herein as a “map” or “environment record”) by comparing images from a camera as the user moves the device around the environment; the geometry is the extracted information about the physical space); and
utilizing the extracted information as identification of the physical space (Gough, [0004], where the extracted information is used to orient a displayed marker for other devices to use the shared environment; and [0007], where the environment record information, which stores the composition of the physical environment is stored).

As per claim 4, claim 1 is incorporated and Gough discloses wherein the accessing of the first group of data sets is based on location information of the physical space (Gough, [0043], where each device includes a GPS location sensor so that location information can be conveyed).

As per claim 5, claim 4 is incorporated and Gough discloses wherein the location information includes at least one of GPS coordinates, point of interest markers, and patterns of surfaces in the physical space (Gough, [0043], where each device includes a GPS location sensor so that location information can be conveyed).

As per claim 6, claim 1 is incorporated and Gough discloses wherein generating a local data set associated with the first group of data sets of the virtual space further comprises:   identifying positioning information of the first group of data sets of the virtual space in the physical space (Gough, [0007], “The virtual content information may define a virtual environment including virtual content. The virtual content may include one or more virtual objects. The environment record information may define a composition of a real-world environment. The composition of the real-world environment may include one or more reference points. The virtual environment may be specified with respect to the one or more reference points within the real-world environment”; and [0044], where a reference point can be a 3D position of the point; this maps to identifying positioning information for the first group of data sets in the virtual space).

As per claim 7, claim 1 is incorporated and Gough discloses wherein the first group of data sets of the virtual space includes the one or more portions of the physical space  (Gough, [0007], “The virtual content information may define a virtual environment including virtual content. The virtual content may include one or more virtual objects. The environment record information may define a composition of a real-world environment. The composition of the real-world environment may include one or more reference points. The virtual environment may be specified with respect to the one or more reference points within the real-world environment”; and [0044], where a reference point can be a 3D position of the point; the use of reference points from the physical environment to determine virtual object location maps to including one or more portions of the physical space).

As per claim 8, claim 1 is incorporated and Gough discloses wherein the providing the transformed second group of data sets over the physical space further comprises:   aligning each set of the second group of data sets to the one or more portions of the physical space (Gough, [0004], where the orientation of the displayed marker is used by other devices to orient their view of the physical environment and place (transform) other virtual objects); and
superimposing the second group of data sets on to the one or more portions of the physical space (Gough, abstract and [0004]-[0005], where “shared augmented reality” implies the superimposing of virtual objects (data sets) in the physical space; these can be placed by all devices).

As per claim 11, claim 1 is incorporated and Gough discloses wherein the virtual space comprises previously scanned one or more portions of the physical space (Gough, [0004], where a device’s map of the physical environment is used to orient an AR marker, which will be used by other devices for the placement of virtual objects; the map maps to a virtual space created by the device’s SLAM; and [0061], where the map component 112 creates a map of the physical environment; this maps to the virtual space).

As per claim 12, the limitations of this claim substantially correspond to the limitations of claim 1, thus they are rejected on similar grounds.

As per claim 13, claim 12 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

 As per claim 15, claim 11 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 8, thus they are rejected on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gough et al. (US PGPUB 20200098179) in view of Gauglitz et al. (US PGPUB 20160358383).
As per claim 3, claim 2 is incorporated and Gough doesn’t disclose but Gauglitz discloses querying a database of the first and the second group of data sets of one or more virtual spaces using the extracted identification information (Gauglitz, Fig. 2, [0026], and [0064], where a local user’s device is used for saving virtual annotations, and remote users retrieve these annotations from the local user’s device; this maps to a database).
Gough and Gauglitz are analogous since both of them are dealing with shared augmented reality. Gough provides a system that allows one user’s device to display a marker which is used by other user’s devices to orient themselves with respect to. Gauglitz provides a way of storing virtual annotations in a local user’s device which are accessed by remote users. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of a database held in the device of one user taught by Gauglitz into the modified invention of Gough such that the system will be able to have just one location to store annotations that are available to all devices.

As per claim 9, claim 8 is incorporated and Gough doesn’t disclose but Gauglitz discloses generating a third group of data sets by aligning the second group of data sets to the virtual space; and 28WO 2020/079487PCT/zB2019/001153 including the third group of data sets in a database of the first group and second group of data sets of one or more virtual spaces (Gauglitz, [0064]-[0067], where the remote users can set and remove virtual annotations which are then visible to the local user; and abstract and [0028], where “one or more participants in location A can explore a scene in location B” and “one or more remote collaborators …” implies there are more than one remote collaborator in addition to the local collaborator).  
See claim 3 rejection for reason to combine.

As per claim 14, claim 13 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 3, thus they are rejected on similar grounds.

As per claim 16, claim 15 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 9, thus they are rejected on similar grounds. 

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gough et al. (US PGPUB 20200098179) in view of Gauglitz et al. (US PGPUB 20160358383) and in further view of Yalniz et al. (US Patent 10026229).
As per claim 10, claim 9 is incorporated and Gough in view of Gauglitz doesn’t disclose but Yalniz discloses wherein the including the third group of data sets further comprises:  updating the first group of data sets of the virtual space by both adding data sets to the first group of data sets and revising one or more data sets of the first group of data sets (Yalniz, abstract, “changes in relative scale and orientation to the fiducial are determined and the overlay is updated accordingly”; 5:11-18:  “the fiducial is analyzed over time in order to adjust the rendering of the overlay based on a current or most recent analysis of the fiducial – the fiducial is analyzed initially, or in some cases periodically, to get a scale and orientation, then motion of the computing device is analyzed to determine how to update the rendered overlay or other such graphic”).
Gough in view of Gauglitz and Yalniz are analogous since both of them are dealing with shared augmented reality. Gough in view of Gauglitz provides a system that allows one user’s device to display a marker which is used by other user’s devices to orient themselves with respect to. Yalniz provides a way of updating an overlay based on changes in relative scale and orientation of a fiducial. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of a database held in the device of one user taught by Gauglitz into the modified invention of Gough such that the rendered view of the overlay can be updated with the view angle of the device camera (Yalniz, 4:62-5:7).

As per claim 17, claim 16 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 10, thus they are rejected on similar grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Finn et al. (US PGPUB 20160292927) discloses a system for scanning external elements of a building and then accessing a database to determine a 3D model of the corresponding internal elements and displaying them over the external elements in a live view.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/Primary Examiner, Art Unit 2619